DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of U.S. Patent No. 10,284,919. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/536,950 Claim 1
U.S. Patent No. 10,284,919 claim 1
A system for providing media guidance, the system comprising: a media device including a hardware processor that:
A system for providing media guidance, the system comprising: a media device including a hardware processor that is configured to:
transmits a request to a plurality of media playback devices connected to a network for device information;
associate with a network; transmit a request to a plurality of media playback devices connected to the network for device identification information;
receives one or more responses that includes the device information for one or more of the plurality of media playback devices connected to the network;
…receive one or more responses…
in response to receiving the one or more responses to the request, extracts, from the device information included in each of the one or more responses to the request, (i) device details associated with a media playback device and (ii) first location information associated with the media playback device;
receive one or more responses that include (i) the device identification information and (ii) device details for one or more of the plurality of media playback devices connected to the network, wherein the device details for a media playback device includes location information associated with the media playback device;
determines, without user intervention, second location information of the media device based on the first location information associated with each of the one or more of the plurality of media playback devices that responded to the request; and
determine, without user intervention, an approximate location of the media device based on the location information associated with each of the one or more of the plurality of media playback devices that responded to the request;
causes media guidance information based on the second location information associated with the media device to be presented.
determine, without user intervention, media guidance information based on the approximate location associated with the media device and the device identification information from the one or more of the plurality of media playback devices connected to the network; and cause the media guidance information to be presented on a media playback device selected from the plurality of media playback device.


Claims 10 and 19 are a corresponding method and non-transitory computer readable medium to the system of claim 1, and are similarly rejected in view of U.S. Patent No. 10,284,919 as provided above.

Claims 2 and 11 are analogous to claims 2 and 9 of U.S. Patent No. 10,284,919.
Claims 3 and 12 are analogous to claims 3 and 10 of U.S. Patent No. 10,284,919.
Claims 4 and 13 are analogous to claims 4 and 11 of U.S. Patent No. 10,284,919.
Claims 5 and 14 are analogous to claims 5 and 12 of U.S. Patent No. 10,284,919.
Claims 6 and 15 are analogous to claims 6 and 13 of U.S. Patent No. 10,284,919.
Claims 7 and 16 are analogous to claims 7 and 14 of U.S. Patent No. 10,284,919.

Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11,190,850. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/536,950 Claim 1
U.S. Patent No. 11,190,850 claim 1
A system for providing media guidance, the system comprising: a media device including a hardware processor that:
A system for providing media guidance, the system comprising: a media device including a hardware processor that is configured to:
transmits a request to a plurality of media playback devices connected to a network for device information;
transmit a request to a plurality of media playback devices connected to a network for device information;
receives one or more responses that includes the device information for one or more of the plurality of media playback devices connected to the network;
receive one or more responses to the request, wherein each of the one or more responses includes the device information for one or more of the plurality of media playback devices connected to the network;
in response to receiving the one or more responses to the request, extracts, from the device information included in each of the one or more responses to the request, (i) device details associated with a media playback device and (ii) first location information associated with the media playback device;
in response to receiving the one or more responses to the request, extract, from the device information included in each of the one or more responses to the request, (i) device details associated with a media playback device and (ii) location information associated with the media playback device;
determines, without user intervention, second location information of the media device based on the first location information associated with each of the one or more of the plurality of media playback devices that responded to the request; and
determine, without user intervention, an approximate location of the media device based on the location information associated with each of the one or more of the plurality of media playback devices that responded to the request;
causes media guidance information based on the second location information associated with the media device to be presented.
determine, without user intervention, media guidance information based on the approximate location associated with the media device; and cause the media guidance information to be presented.


Claims 10 and 19 are a corresponding method and non-transitory computer readable medium to the system of claim 1, and are similarly rejected in view of U.S. Patent No. 11,190,850 as provided above.

Claims 2-8 and 11-17 are directly analogous to claims 2-8 and 10-16 of U.S. Patent No. 11,190,850.

Claims 9 and 18 state the second location information is an approximate location of the media device.  This limitation is found in claim 1 of U.S. Patent No. 11,190,850, which states “determine, without user intervention, an approximate location of the media device based on the location information associated with each of the one or more of the plurality of media playback devices that responded to the request;”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claimed invention is directed towards the same invention patented in U.S. Patent Numbers 10,284,919 and 11,190,850. Additional search by the examiner provides further examples of similar art for determining device locations for the purpose of providing location specific services. See for example:
Walker et al. (2013/0276035, paragraphs 0110-0111)
Schultz (2013/0212615, paragraph 0035)
Hernacki et al. (2012/0252490, paragraph 0055)
Puppin (9,047,244, col. 5 line 54 - col. 6 line 33)
Fife et al. (2014/0181855, paragraph 0045).
Nguyen et al. 92015/0121428, paragraph 0026).
Each of said references above use various techniques for determining location to provide location specific services, such as using Bluetooth signals to determine relative location within a home, or discovering nearby networks to determine coverage area. However, the examiner has not found prior art which teaches or reasonably suggests at the time of effective filing applicant’s specific invention of determining an approximate location for a media device using location information received from a plurality of media playback devices for the express purpose of presenting media guidance information, all without user intervention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421